Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art, Kok et al, discloses the hydroxyl alkane sulfonate and internal olefin sulfate mixture along with the preferred polyoxyalkylene alkyl ether but in amounts of 33.6% and 32.8%, well below the 45% required by applicant’s claims. Furthermore, Kok et al do not suggest a low viscosity of 8000 mPa.s or less as required. The prior art does not present a prima facie case of obviousness, with respect to optimization of ranges since the secondary reference relied upon, Brown et al, do not specific teachings of internal olefin sulfonates while motivating the range of viscosity less than 8000 mPa.s. Moreover, applicant has provided unexpected criticality with respect to the use of high concentration of surfactants and low viscosity when diluted in water (examples 1-11) as comparative embodiments were outside of the scope of the claimed invention (comparative examples 1-3 and 6-8). Accordingly, the combination of specific surfactants in proportions provide for low viscosity exhibited excellent solubility and clarity. The claims are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMINA KHAN can be reached 571-272-5573.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.